COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00167-CV


Tranter, Inc.                              §    From the 30th District Court

v.                                         §    of Wichita County (178,599-A)

                                           §    March 27, 2014
James A. Liss and Paul Mueller
Company                                    §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the order of the trial

court denying Tranter, Inc.’s application for a temporary injunction is reversed

and the case is remanded to the trial court for further proceedings consistent with

this opinion.

      It is further ordered that appellees James A. Liss and Paul Mueller

Company shall pay all costs of this appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                             /s/ Lee Gabriel
                                      By _________________________________
                                         Justice Lee Gabriel